Filed 5/5/15 Neat Auto Detail & Supply v. City of Maywood CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


NEAT AUTO DETAIL & SUPPLY, INC.                                      B258375
et al.,
                                                                     (Los Angeles County
         Plaintiffs and Appellants,                                  Super. Ct. No. VC063380)

         v.

CITY OF MAYWOOD,

         Defendant and Respondent.




         APPEAL from a judgment of the Superior Court of Los Angeles County.
Roger Ito, Judge. Affirmed.


         Law Offices of Michael B. Montgomery and Michael B. Montgomery for
Plaintiffs and Appellants.


         Jones & Mayer, James R. Touchstone and Elena Q. Gerli for Defendant and
Respondent.


                                             ____________________
       Neat Auto Detail & Supply, Inc. (Neat Auto) and Xpress Fleet Wash, LLC
(Xpress Fleet) (collectively the Neat Auto Parties) appeal the judgment in favor of
respondent City of Maywood (City) following its successful motion for judgment on the
pleadings. According to the Neat Auto Parties, the trial court improperly ruled: (1) the
Maywood Zoning Ordinance (MZO) prohibits the washing of truck tractors at a car wash
operated by Xpress Fleet on Neat Auto’s land; and (2) the Neat Auto Parties are not
entitled to injunctive relief.
       We find no error and affirm.
                                          FACTS
The Operative Pleading
       The operative pleading, the First Amended Complaint (FAC), alleged:
       Neat Auto owns commercially zoned property (property) in the city and leases the
property to Xpress Fleet, which uses it as a car wash. Since 2006, Xpress Fleet has
washed truck tractors.1
       On August 18, 2009, the City’s Planning Commission passed Resolution No. PC-
554, which granted the Neat Auto Parties a conditional use permit (CUP) to “expand an
existing auto detail [facility].”
       The CUP impliedly permits the washing of truck tractors. Moreover, the building
plans for the expansion show a heightened clearance for truck tractors in the wash bays.
Thus, the washing of truck tractors is permitted. Nonetheless, the City advised Neat Auto
that no truck wash or truck related business would be permitted on the property. In
addition, Neat Auto was directed to remove any truck wash related signs, banners, etc. or
risk having the CUP revoked.


1
        The FAC also alleges that Xpress Fleet has been washing bobtails since 2007.
The parties do not suggest that there is a meaningful distinction between bobtails and
truck tractors for purposes of the issues on appeal. Consequently, any reference to truck
tractors in this opinion encompasses bobtails. Vehicle Code section 655, subdivision (a)
provides: “A ‘truck tractor’ is a motor vehicle designed and used primarily for drawing
other vehicles and not so constructed as to carry a load, other than a part of the weight of
the vehicle and the load so drawn.”

                                             2
       Neat Auto applied for a code amendment to permit truck washing in the
commercial manufacturing zone (CM Zone) where the property was located. The
application was denied.
       Based on the preceding allegations, the Neat Auto Parties requested a declaration
as to whether “the washing of truck-tractors, without trailers, and bob-tails[,] constitutes
‘truckwashing’ in violation of [the MZO][.]” According to the Neat Auto Parties, “truck
tractors and bob-tails are not ‘big rig’ ‘trucks’ as contemplated by [the City’s] ordinance
prohibiting truck washing[.]” In addition, they requested that the trial court enjoin the
City from commencing termination proceedings against Neat Auto or citing Xpress Fleet
for violating the MZO in the absence of an abatement procedure or period.
Judgment On the Pleadings
       The City moved for judgment on the pleadings and argued that the Neat Auto
Parties were not entitled to relief because neither the CUP nor MZO permits the washing
of truck tractors on the property, and because the Neat Auto Parties failed to establish
grounds for equitable estoppel.
       The motion was granted, and judgment was entered in favor of the City. This
timely appeal followed.
                                      DISCUSSION
I. Standard of Review.
       When reviewing the propriety of a trial court’s decision to grant judgment on the
pleadings, “we accept as true the facts alleged in the complaint and review the legal
issues de novo. ‘A motion for judgment on the pleadings, like a general demurrer, tests
the allegations of the complaint or cross-complaint, supplemented by any matter of which
the trial court takes judicial notice, to determine whether plaintiff or cross-complainant
has stated a cause of action. [Citation.] . . . .’” (Angelucci v. Century Supper Club
(2007) 41 Cal. 4th 160, 166.)




                                              3
II. Declaratory Relief.
       In cases of actual controversy relating to the legal rights and duties of respective
parties, a party may bring an original action for a declaration of his or her rights and
duties. (Code Civ. Proc., § 1060.)
       Here, the FAC requested a declaration as to whether washing truck tractors on the
property violates the MZO.
       We must give deference to a public entity’s interpretation of its own ordinances.
(Gray v. County of Madera (2008) 167 Cal. App. 4th 1099, 1129–1130.) Consequently, a
public entity’s “application of the law will be upheld unless it is arbitrary, capricious,
lacks any rational basis [citation], or disregards the plain meaning of the ordinance
[citation].” (Robinson v. City of Yucaipa (1994) 28 Cal. App. 4th 1506, 1516 [applying the
rule of deference to a commission’s interpretation of ordinances].) With these rules
firmly in mind, we turn to the MZO
       “Automobile Detailing” is defined as “[a]n establishment which performs hand-
washing, waxing and interior cleaning of passenger vehicles.” (MZO, No. 2000,
§ 2020.10.)
       Appendix A to the MZO provides a listing of land uses that are allowed by right,
by administrative permit, or conditional use permit, and the land uses that are prohibited.
It establishes that a “Car Wash, Automatic,” a “Car Wash, Full Service,” and a “Car
Wash, Self Serve” are permitted in the CM Zone. (MZO, No. 2000, § 4040.40.)
Appendix A makes no reference to truck or tractor trailer washing.
       According to the Neat Auto Parties, a truck tractor is a passenger vehicle that can
be washed in the CM Zone. The City interprets the phrase “passenger vehicles” in a
manner that excludes tractor trailers, and the MZO in a manner such that washing tractor
trailers is not a permitted land use.
       We conclude that the City must prevail on this issue because its interpretation is a
reasonable one. Vehicle Code section 465 provides: “A ‘passenger vehicle’ is any motor
vehicle, other than a . . . truck tractor, . . . and used or maintained for the transportation of
persons.” Based on this statute, it cannot be said that the City’s interpretation of

                                                4
“passenger vehicle” is arbitrary or capricious. Moreover, it is rational for the City to
interpret the MZO as prohibiting any use that is not specifically allowed, i.e., the washing
of tractor trailers. To the degree that the Neat Auto Parties suggest that a car wash is
different than an automobile detailing facility, and that a car wash is a broad concept that
would allow truck tractors to be washed, we disagree. While true that the term “car
wash” is not defined in the MZO, the operative word in that term is “car,” and it is
reasonable for the City to interpret the word car to mean passenger vehicle rather than all
vehicles.
III. Injunctive Relief.
       The FAC alleges: “The Court has inherent power to enjoin and restrain [the City]
from commencing termination proceedings against [Neat Auto] on the grounds stated in
the absence of an established abatement procedure[,] and in so doing affect [its] property
rights.” The prayer requested that the trial court “enjoin [the City] from citing [Xpress
Fleet] for washing truck tractors and bobtails at the [property] under its existing code in
the absence of an abatement period.”
       In its written ruling, the trial court stated that because the City was entitled to
judgment on the pleadings as to the declaratory relief cause of action, there was “no legal
basis for [the Neat Auto Parties’] request for injunctive relief.” We presume that the trial
court was correct. (Denham v. Superior Court (1970) 2 Cal. 3d 557, 564.) It is
incumbent upon the Neat Auto Parties to establish the contrary. However, they offer no
explanation for why the trial court erred, nor do they explain what a “termination
proceeding” is, what an “abatement procedure” or “abatement period” are, and why such
a procedure or period is required by law. “‘When an appellant fails to raise a point, or
asserts it but fails to support it with reasoned argument and citations to authority, we treat
the point as waived. [Citations.]’” (Nelson v. Avondale Homeowners Assn. (2009) 172
Cal. App. 4th 857, 862.)
IV. Estoppel.
       In their appellate briefs, the Neat Auto Parties offer a nebulous argument about
equitable estoppel. They fail to explain why the FAC establishes equitable estoppel, and

                                               5
why it entitles them to the requested declaratory and injunctive relief. Nonetheless, we
recognize that the FAC alleges this: “A property owner who has obtained a building
permit, completed substantial work, and incurred substantial liabilities in reliance on that
permit[,] obtains a vested right to finish the project within the scope of the permit
notwithstanding changes in the applicable land use regulations, and [the City] is estopped
to deny [the Neat Auto Parties’] use.”
       The FAC fails to allege sufficient facts to establish equitable estoppel.
       This doctrine “requires: (a) a representation or concealment of material facts;
(b) made with knowledge, actual or virtual, of the facts; (c) to a party ignorant, actually
and permissibly, of the truth; (d) with the intention, actual or virtual, that the ignorant
party act on it; and (e) that party was induced to act on it. [Citation.]” (Simmons v.
Ghaderi (2008) 44 Cal. 4th 570, 584.)
       “[T]he general rule is that a city may not be estopped by the conduct of its officers
or employees. [Citation.]” (Lundeen Coatings Corp. v. Department of Water & Power
(1991) 232 Cal. App. 3d 816, 830.) Applying it to a city “‘is justified only when the facts
clearly establish that a grave injustice would be done if an equitable estoppel were not
applied.’ [Citation.]” (Ibid.)
       There are no allegations that the City represented that the Neat Auto Parties could
wash truck tractors on the property. Thus, this is not a situation where there would be a
grave injustice absent equitable estoppel. And, in any event, the FAC did not request a
declaration that the City was estopped from applying the MZO. Rather, it requested that
the MZO be interpreted, which is entirely different. Equitable estoppel cannot affect the
meaning of a law, only its application. A similar infirmity pertains regarding the
requested injunctive relief. Whether the City should be estopped from enforcing the law
has no apparent relationship to whether the City should be required to utilize an
abatement procedure or period before taking adverse action.
       All other issues are moot.




                                               6
                                   DISPOSITION
     The judgment is affirmed.
     The City shall recover its costs on appeal.
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                        __________________________, J.
                                              ASHMANN-GERST


We concur:



_____________________________, P. J.
           BOREN



____________________________, J.
           CHAVEZ




                                           7